7 N.Y.3d 857 (2006)
In the Matter of NEW YORK CITY TRANSIT AUTHORITY, Appellant,
v.
NEW YORK STATE PUBLIC EMPLOYMENT RELATIONS BOARD et al., Respondents.
Court of Appeals of New York.
Submitted October 16, 2006.
Decided October 19, 2006.
*858 Motion by Civil Service Employees Association, Inc., Local 1000, AFSCME, AFL-CIO for leave to appear amicus curiae on the appeal herein granted only to the extent that the proposed brief is accepted as filed. Two copies of the brief may be served and 24 copies filed within seven days.